Case
 Case1:20-cv-00417-JJM-PAS
      1:20-cv-00417-JJM-PAS Document
                             Document22-1 Filed12/04/20
                                      23 Filed  12/04/20 Page
                                                          Page12ofof34PageID
                                                                       PageID#:#:570
                                                                                  567




                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF RHODE ISLAND

  JOSEPH GRILLO, pro se                    :
                                           :
                  Plaintiff,               :
                                           :
          v.                               :       C.A. No. 2020-CV-0417-JJM-PAS
                                           :       (R.I. Superior Court C.A. PC-2020-5326)
  ERIC LYNN ANDRIST,                       :
                                           :
                  Defendant                :



                                CONSENT JUDGMENT AND DECREE



          1.      Whereas the Plaintiff, Joseph Grillo, M.D., brought an action against the

  Defendant, Eric Lynn Andrist, for defamation and related tort claims arising from entries

  concerning Plaintiff posted on a website currently maintained by the Patient Safety League which

  compiles information related to the disciplinary records of licensed physicians, and

          2.      Whereas the Defendant filed a counterclaim and a motion for relief under R.I.G.L.

  §9-33-2, asserting that the website’s posting and his other actions were subject to protection as

  qualified free speech regarding a matter of public concern,

          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED, THAT

          1.      The actions taken by Mr. Andrist, as described in the Amended Complaint filed in

  this action, qualify as free speech on a matter of public concern protected by the First

  Amendment of the Constitution of the United States;

          2.      The actions taken by Mr. Andrist, as described in the Amended Complaint filed in

  this action, are conditionally immune from civil claims as provided by R.I.G.L. §9-33-2.
Case
 Case1:20-cv-00417-JJM-PAS
      1:20-cv-00417-JJM-PAS Document
                             Document22-1 Filed12/04/20
                                      23 Filed  12/04/20 Page
                                                          Page23ofof34PageID
                                                                       PageID#:#:571
                                                                                  568




          3.      The entries on the Patient Safety League website concerning physicians’

  disciplinary records are examples of free speech on a matter of public concern subject to the

  protections of the First Amendment of the Constitution of the United States and to the

  protections of R.I.G.L. §9-33-2.

          4.      Judgment shall enter in favor of Defendant Eric Lynn Andrist on all claims set

  forth in the Amended Complaint and the Counterclaim.

          5.      Each party will bear its own attorney’s fees and costs.



          Entered as the Judgment of this Court this ____          December
                                                      4th day of _________________, 2020.




                                                          J h JJ. M
                                                          John    McConnell
                                                                    C    ll
                                                          UNITED STATES DISTRICT JUDGE

          December 4, 2020
          Date

          Providence, Rhode Island




                                                      2
Case 1:20-cv-00417-JJM-PAS Document 23 Filed 12/04/20 Page 3 of 3 PageID #: 572
 Case 1:20-cv-00417-JJM-PAS Document 22-1 Filed 12/04/20 Page 4 of 4 PageID #: 569
